NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 6, 2016* 
                                 Decided June 1, 2016 
                                             
                                         Before 
 
                          JOEL M. FLAUM, Circuit Judge 
                     
                          DANIEL A. MANION, Circuit Judge 
                     
                          ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 15‐3374 
 
KYUNG HYE YANO and                             Appeal from the United States District 
SAYURI YANO,                                   Court for the Northern District of Illinois, 
      Plaintiffs‐Appellants,                   Eastern Division. 
                                                
      v.                                       No. 08‐cv‐4492 
                                                
MOHAMED EL‐MAAZAWI, et al.,                    Andrea R. Wood, 
      Defendants‐Appellees.                    Judge. 
                                            
                                       O R D E R 

       What started with a disputed grade spiraled into this litigation brought by a 
student and her mother against two professors and a dean at Harry S. Truman College 
in Chicago. Sayuri Yano, who was 11 when she was enrolled at Truman, claimed that the 
defendant professors had singled her out for arbitrary harassment, thus denying her 
equal protection and also committing the Illinois tort of intentional infliction of 
emotional distress. Both Sayuri and her mother, Kyung Hye Yano, also claimed that they 
                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3374                                                                           Page 2 
 
suffered retaliation for complaining about the professors, in violation of the First 
Amendment. The district court granted summary judgment for the defendants on the 
First Amendment and equal‐protection claims, and a jury found for them on the 
state‐law claim. On appeal the plaintiffs challenge the adverse decision at summary 
judgment, as well as several evidentiary rulings made during the trial of Sayuri’s tort 
claim. We affirm the judgment, though our reasoning differs from that of the district 
court.   

        We draw the following background facts from the evidence and permissible 
inferences, noting disputes when significant. Kyung enrolled her daughter in a Truman 
biology course in the summer of 2007. The following spring Sayuri also took chemistry 
at the college. The defendant professors, Dr. Priscilla Lancki and Dr. Mohamed 
El‐Maazawi, taught these courses. 

       Biology started smoothly, with Sayuri doing well on her first quiz. But she 
received a failing grade on the second quiz, prompting her and her mother to request a 
meeting with Professor Lancki. When the professor gave Sayuri’s test booklet and 
“Scantron” answer sheet to mother and daughter for inspection, Sayuri insisted that she 
did not recognize the penciled notes and doodles in the margins of these documents. 
When Professor Lancki pointed out Sayuri’s name, student number, and signature on 
the answer sheet, Sayuri insisted that her answers had been erased and changed. 
Professor Lancki eventually granted the possibility of a “mix‐up,” and after this meeting 
Kyung sent an e‐mail to her and Dr. Elizabeth Roeger, the Dean of Instruction, asserting 
that the likely explanation for the failing grade was that someone, perhaps even 
Professor Lancki, wanted her daughter to fail and had tampered with her quiz. When 
Professor Lancki did not reply to this accusation, Kyung cornered her after class. 
Profesor Lancki became upset and, according to Kyung, threatened to talk to 
Dean Roeger, who is also a defendant, about removing Sayuri from biology. After this 
confrontation Professor Lancki commented in class that “this is not grade school where 
parents can come and yell at the teachers.” 

       Sayuri and her mother brought their concerns about grading to Dean Roeger and 
other administrators. In response the college created for Sayuri a special grading 
procedure involving a designated mentor and grader and still more staff serving as 
proctors. Professor Lancki also permitted Sayuri to retake the second quiz, even though 
Dean Roeger had assured Kyung that she trusted Professor Lancki’s grading of the 
original quiz. The college’s internal investigation did not find any evidentiary basis for 
No. 15‐3374                                                                     Page 3 
 
Sayuri and her mother’s tampering allegations (though the original answer sheet was 
lost after being turned over to the chair of the biology department). 

       Dean Roeger was proctoring Sayuri’s third quiz when she, too, encountered 
Kyung outside the classroom. Kyung had been watching from the hallway through a 
window, and Dean Roeger and two other staff members approached and told her to 
stop. Kyung left the building, saying later that she had felt threatened. In the weeks that 
followed, if Sayuri is believed, Professor Lancki cast hostile looks and, during almost 
every class, commented about how a “little girl” had “cheated” and “slandered” to get a 
better grade. Professor Lancki acknowledges once calling Sayuri a “little girl” but, by the 
professor’s account, the term was used descriptively rather than in a derogatory manner. 

       According to Sayuri, during one particular class Professor Lancki had lamented 
that she did nothing wrong and yet was under stress from being “slandered constantly.” 
Explaining that she might be forced to stop teaching, the professor asked the class to 
support her with letters to the administration. Instead the students decided to go 
immediately to Truman’s president and voice support for Professor Lancki, leaving only 
Sayuri behind. Sayuri then joined her mother in the hall, where two students accused 
them of creating problems for Professor Lancki. Another professor intervened and 
separated the two sides. Because of the tension, a substitute professor replaced Professor 
Lancki for the final week of the summer term. Sayuri received an “A” for the course, and 
the college later suspended Professor Lancki for one day with the explanation that her 
comment about a “little girl” had been inappropriate.   

       Then came Professor El‐Maazawi’s chemistry class in the Spring 2008 term. 
Sayuri and her mother complained to administrators that Professor El‐Maazawi ate and 
drank in the lab, donned headphones and worked at his personal computer while 
students conducted experiments, and allowed students to handle corrosive acid without 
safety equipment. Mother and daughter also complained that one of Sayuri’s quizzes 
had gone missing after she received a failing grade. Although Sayuri was allowed to 
retake that quiz, she complained that, unlike the first time, the retake was not 
open‐book. 

        Beyond this, according to Sayuri, she was treated poorly throughout the term. 
Professor El‐Maazawi was gruff, he glared at her and yelled at least once, and sometimes 
he ignored her when she approached him with questions after class. Even by Sayuri’s 
telling, however, the defendant sometimes ridiculed the entire class as lacking 
knowledge of basic subjects and compared the students unfavorably to those at other 
schools where he had taught. 
No. 15‐3374                                                                         Page 4 
 
       Sayuri dropped chemistry before the term ended, and when she notified 
Professor El‐Maazawi by e‐mail, she accused him of grading everyone but her on a 
curve. During discovery, however, Sayuri was pressed to explain the basis for this 
accusation, and she had to concede that her information about a curve originated with 
past students of the professor, not with anyone in her chemistry class. Sayuri also 
implied during discovery that Professor El‐Maazawi had been following her, though no 
direct complaint about this had been made to Truman administrators. One time while 
she was standing in a hallway, Sayuri explained, Professor El‐Maazawi had rounded a 
corner three times and then quickly retreated after making eye contact. On another 
occasion, Sayuri said, she was in a different professor’s class when she saw 
Professor El‐Maazawi look into the classroom through a window in the door. Then one 
day, Sayuri continued, she and her mother were tailgated by another car whose driver 
cast threatening looks in their direction. They gave police the license plate number and 
afterward learned that the driver was a professor who shared an office with 
Professor El‐Maazawi, so they assumed that the defendant must have been behind the 
incident. 

       Sayuri withdrew from Truman before finishing her associate’s degree. She and 
Kyung then brought this lawsuit raising a long list of claims against many defendants, 
but this appeal concerns only the equal‐protection, First Amendment, and tort claims 
against Professor Lancki, Professor El‐Maazawi, and Dean Roeger. Sayuri claimed that 
the two professors had discriminated against her as a “class of one” by arbitrarily 
singling her out for harassment that also constituted intentional infliction of emotional 
distress under Illinois law. Both plaintiffs also claimed that they suffered retaliation for 
raising their joint concerns about the professors’ conduct. And they claimed that 
Dean Roeger had turned a blind eye to the professors’ actions, making her liable as well. 

       At summary judgment the district court concluded that a jury could find that the 
two professors, though not the dean, had engaged in unconstitutional conduct. But the 
professors had qualified immunity, the court reasoned, because the rights at issue were 
not clearly established in the classroom setting. The court allowed Sayuri’s supplemental 
claim of intentional infliction of emotional distress to proceed to trial against the 
professors, but the jury exonerated both. 

       On appeal Sayuri first challenges the grant of summary judgment for her former 
professors on her claims that they discriminated against her as a class of one. A 
“class‐of‐one” equal‐protection claim can be brought “where the plaintiff alleges that she 
has been intentionally treated differently from others similarly situated and that there is 
No. 15‐3374                                                                              Page 5 
 
no rational basis for the difference in treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 
562, 564 (2000); see Fares Pawn, LLC v. Ind. Dep’t of Fin. Insts., 755 F.3d 839, 845 (7th Cir. 
2014). Although Sayuri concentrates on the district court’s analysis of qualified 
immunity, we conclude that the court need not have reached that issue because a jury 
could not reasonably have found that the defendants violated her right to equal 
protection. 

        We start with Sayuri’s claim against Professor Lancki. We conclude that the 
alleged comments do not rise to the level of a constitutional violation; derogatory 
references by themselves (here, “little girl”) are not sufficient to establish a violation of 
equal protection. See Chavez v. Ill. State Police, 251 F.3d 612, 646 (7th Cir. 2001); Sherwin 
Manor Nursing Ctr. Inc. v. McAuliffe, 37 F.3d 1216, 1221 (7th Cir. 1994). And 
Professor Lancki’s accusations in front of the class that Sayuri had been “cheating” and 
“slandering” to get a better grade, although surely unwise on many levels, were not 
irrational if meant to deter students from thinking that cavalierly accusing a teacher of 
professional misconduct could be used as a weapon to erase a poor grade. Even if some 
facts suggest that Professor Lancki’s statements were motivated by animosity, “the test 
for rationality does not ask whether the benign justification was the actual justification,” 
since all that’s necessary to defeat the plaintiffs’ claim “is a conceivable rational basis for 
the difference in treatment.” D.B. ex rel. Kurtis B. v. Kopp, 725 F.3d 681, 686 (7th Cir. 2013); 
see Heller v. Doe, 509 U.S. 312, 320 (1993); Srail v. Vill. of Lisle, Ill., 588 F.3d 940, 946–47 
(7th Cir. 2009). 

        As for Sayuri’s equal‐protection claim against Professor El‐Maazawi, we cannot 
perceive any meaningful difference in treatment between her and her classmates. Most 
of her grievances—poor supervision of students’ lab work, failure to provide safety 
equipment, and general gruffness—affected the entire class, not just Sayuri. And though 
she asserts that Professor El‐Maazawi brushed her off when she tried to ask questions 
after class or during office hours, she offered no evidence that the defendant was more 
receptive to questions from her classmates. This was a professor, after all, whom Sayuri 
and her mother had complained was indifferent to his teaching responsibilities. And 
Sayuri’s remaining accusations against Professor El‐Maazawi are wholly speculative 
(boosting the grades of everyone but her and enlisting another professor to tailgate her 
and her family) or else too ambiguous or inconsequential to suggest a constitutional 
violation (odd sightings in the hall one day and not letting her use her textbook when 
retaking a quiz). 
No. 15‐3374                                                                           Page 6 
 
       Both Sayuri and her mother also challenge the adverse ruling at summary 
judgment on their claims that the professors retaliated against them for their numerous 
complaints to Truman administrators. To survive summary judgment, the plaintiffs 
needed evidence from which a jury reasonably could conclude “(1) that they were 
engaged in constitutionally protected speech; (2) that public officials took adverse 
actions against them; and (3) that the adverse actions were motivated at least in part as a 
response to the plaintiffs’ protected speech.” Springer v. Durflinger, 518 F.3d 479, 483 
(7th Cir. 2008). 

        Whether or not the plaintiffs engaged in protected speech, we conclude that a jury 
could not reasonably find that they suffered actionable retaliation. Professor Lancki 
allegedly called out Sayuri in front of her classmates for what the defendant deemed to 
be false accusations lodged by her and her mother, but the professor’s comments were 
not so offensive that a college student and parent “of ordinary firmness” would be 
deterred from speaking out in the future. See Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 
1982); see Mosely v. Bd. of Educ. of the City of Chicago, 434 F.3d 527, 534 (7th Cir. 2006); Lifton 
v. Bd. of Educ. of the City of Chicago, 416 F.3d 571, 576 n.3 (7th Cir. 2005) (noting courts’ 
reluctance, in context of public employment, to find adverse effect on exercise of rights 
as a result of “criticism, false accusations, or verbal reprimands”). Indeed, the plaintiffs’ 
joint complaints about Professor Lancki and, later, Professor El‐Maazawi did not 
diminish at all. And regarding Professor El‐Maazawi, there is no evidence tying the 
alleged retaliatory conduct to complaints about his teaching. As noted, most of what 
Sayuri complained about had nothing to do with her, and the actions allegedly directed 
toward her raise no apparent connection to any complaints she had made. A plaintiff 
cannot defeat summary judgment with a “hunch about the defendant’s motives.” 
Springer, 518 F.3d at 484; see Amadio v. Ford Motor Co., 238 F.3d 919, 927 (7th Cir. 2001) 
(explaining that “speculation may not be used to manufacture a genuine issue of fact”). 
And hunches, not evidence, are the core of the allegations lodged against 
Professor El‐Maazawi. 

        The plaintiffs also challenge the grant of summary judgment for Dean Roeger on 
their claim that she effectively participated in the conduct of the two professors by not 
doing more to stop their actions. But because we conclude that a jury could not 
reasonably find that either professor committed a constitutional violation, neither could 
Dean Roeger be liable to the plaintiffs. See Matthews v. City of E. St. Louis, 675 F.3d 703, 
708 (7th Cir. 2012). 
No. 15‐3374                                                                            Page 7 
 
         Last, Sayuri contends that the district court erred by excluding various evidence 
at trial on her claim of intentional infliction of emotional distress. The short answer is 
that Sayuri could not have been harmed by any challenged evidentiary ruling because a 
jury could not reasonably have found for her on this claim even if all of her proffered 
evidence had been admitted. Under Illinois law, intentional infliction of emotional 
distress is defined as (1) “extreme and outrageous conduct” (2) engaged in with intent to 
cause distress or at least with knowledge of a “high probability” of causing severe 
emotional distress (3) actually resulting in “severe emotional distress.” Dixon v. Cnty. of 
Cook, No. 13‐3634, 2016 WL 1393527, at *5 (7th Cir. Apr. 8, 2016); see Feltmeier v. Feltmeier, 
798 N.E.2d 75, 80 (Ill. 2003). Conduct is “outrageous” only when “so extreme as to go 
beyond all possible bounds of decency and be regarded as intolerable in a civilized 
community.” Feltmeier, 798 N.E.2d at 83. The interactions of Professors Lancki and 
El‐Maazawi with Sayuri came nowhere close to this standard. Although the professors’ 
authority over Sayuri is a relevant factor, see McGrath v. Fahey, 533 N.E.2d 806, 809 
(Ill. 1989), their actions, viewed in the light most favorable to Sayuri, were limited to 
“mere insults, indignities, threats, annoyances, petty oppressions or other trivialities” 
that are excluded from being deemed “outrageous.” Feltmeier, 798 N.E.2d at 80 (quoting 
McGrath, 533 N.E.2d at 809). 

       Accordingly, the judgment of the district court is AFFIRMED.